Title: On the Hutchinson Letters, 31 August 1773
From: Franklin, Benjamin
To: 


The letters, which had been public property in Boston since the beginning of the summer, were by now attracting attention in England. On August 19th the Public Advertiser began to publish them, and on the 31st it printed this paragraph in the middle of a mélange of European news. Franklin cannot be proved to have been the author, but Verner Crane has pointed out strong reasons for supposing that he was. No one else could have been, in fact, unless his ideas were remarkably close to Franklin’s.
 
A Correspondent observes that the Discovery of Governor Hutchinson’s and Oliver’s Letters points out an easy Way of reestablishing Peace and Harmony between Great Britain and her Colonies, and consolating the Confidence of the latter, by producing all the confidential Letters received from America on public Affairs, and from public Men. It is in vain to say, this would be betraying private Correspondence, since if the Truth only was written, no Man need be ashamed or afraid of its being known; and if Falshoods have been maliciously covered under the Cloak of Confidence, ’tis perfectly just the incendiary Writers should be exposed and punished. What a weak, what a wicked Plan of Government is that, which, under the Seal of Secrecy, gives Encouragement to every Species of Malice and Misrepresentation. That Government have been deceived almost to the fatal Issue of declaring War against our Colonies is certain; and it is equally certain, that it is in their Power to make an honourable Sacrifice of the wicked Authors of this dangerous Deception.
